Citation Nr: 0627193	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1949 to September 
1952.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter in November 2005 for 
further evidentiary development, and that the action 
requested in its remand has been accomplished to the extent 
possible.  This case is now ready for further appellate 
review.


FINDINGS OF FACT

1.  The veteran has sensorineural hearing loss that has been 
related to active service.

2.  The veteran's left leg disorder is not related to active 
service.


CONCLUSIONS OF LAW

1.  A sensorineural hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  A left leg disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claims.

First, prior to the rating action that originally denied the 
claims in November 2004, the veteran was provided an August 
2004 letter that outlined the evidence necessary to 
substantiate the claims and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Thereafter, following the Board's remand for additional 
evidentiary development in November 2005, the veteran was 
provided with a November 2005 letter that again advised him 
of the respective obligations of VA and the veteran in 
obtaining evidence in support of his claims. Id.  

While the August 2004 and November 2005 VCAA notice letters 
did not specifically request that appellant provide and 
evidence in appellant's possession that pertains to claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated by the foregoing communications from the 
regional office (RO) and the Board, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The Board further notes that the veteran has been advised of 
the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent records 
that are not in the record or sufficiently addressed by 
documents in the claims file.  The Board also notes that the 
record now contains multiple VA opinions that further enable 
the Board to assess the veteran's claims.

Finally, to the extent the Board has decided to grant service 
connection for the veteran's hearing loss, any failure on the 
part of VA to notify and/or develop this claim under the VCAA 
cannot be prejudicial to the veteran.

Thus, based on all of the foregoing, the Board finds that 
remand of this matter for further notice and/or development 
under the VCAA is not warranted.

Service medical records do not reflect any complaints or 
treatment of any leg disorder.  

Service separation examination of the lower extremities 
revealed negative findings.  While whispered voice testing 
was 15/15 bilaterally, the veteran did complain of a history 
of ear, nose or throat trouble.

VA treatment records from May 2004 reflect that the veteran 
complained of left ear hearing loss for the previous year.  
In July 2004, audiogram results were interpreted to show 
moderate to severe hearing loss and B flat tympanic 
membranes, and the assessment included aural fullness and 
hearing loss.

September 2004 VA audiometric examination revealed an 
impression of severe to profound hearing loss in the left ear 
and moderate to severe hearing loss in the right, where the 
left ear was also found to have a mixed pattern.  This 
examiner did not clearly find a link between this impairment 
and service.

At the veteran's hearing before the Board in July 2005, the 
veteran described how he experienced injury to his left leg 
and hearing loss in service and both he and his spouse 
testified how he had difficulties with hearing and limping 
after his discharge from service.

VA treatment records from February 2005 reflect that the 
veteran reported no change in his hearing loss following the 
implant of his pressure equalizing tube (PET), but that his 
left ear did not feel plugged any more.  The assessment at 
this time was asymmetric sensorineural hearing loss.

In May 2005, the veteran was evaluated for severe hearing 
loss and requested physical therapy for gait training and 
strengthening.

VA joints examination in January 2006 revealed that the 
examiner reviewed the veteran's claims file in conjunction 
with his examination of the veteran, noting that service 
medical records did not reflect any knee injury.  The 
examiner also noted the veteran described a knee injury in 
service that limited him for one week, after which he was 
able to finish his training and the next four years of 
service without limitation due to knee problems.  Following 
service, a family member did notice a limp that continued 
thereafter.  The veteran did assert that he had knee symptoms 
at discharge but did not want to pursue this problem at that 
time.  Over the last several years, the veteran also 
developed stiffness in the left knee with prolonged sitting.  
In 1998, he also began to use a cane, and would vary its use 
between the right and the left side.  Currently, the veteran 
was also periodically using a walker due to his overall 
deconditioning.  He denied any swelling, redness, giving out, 
or crepitus of either knee.  He did complain of symptoms in 
both knees, the left worse than the right.  X-rays revealed 
minimal medial compartment degenerative change bilaterally.

The examiner first summarized that the history of trauma and 
residual limp was plausible and for the sake of discussion 
would be conceded by the examiner.  The examiner went on to 
note that the veteran had a limp but no other objective 
findings until the mid to late 1960's, over 10 years after 
leaving the service.  He also noted that while symptoms were 
reportedly worse in the left knee, the veteran reported 
symptoms in both knees.  In addition, when using a cane, 
there was no preference to side.  All of this date was found 
by the examiner to support that the veteran's onset of 
symptoms was consistent with degenerative joint disease (DJD) 
in both knees.  The present examination was found to show 
normal range of motion with effusion on the right side only, 
and X-ray findings of mild DJD bilaterally.  The examiner 
opined that if the trauma in service was contributing to the 
veteran's present symptoms, by this time, one would have 
expected to see a significant discrepancy in the X-ray 
finding on the left side being significantly worse than the 
right.  All of the data therefore led the examiner to 
conclude that the limp notwithstanding, the present symptoms 
of left knee symptoms were more likely than not related to 
systemic DJD and not related to the trauma in boot camp.  
There was also no evidence to support a claim the injury in 
service worsened the DJD symptoms or hastened the onset of 
DJD.  Additionally, the examiner found no evidence to support 
the fact that the limp caused or hastened DJD of the hip or 
low back, if said existed, based on the same logic as noted 
above.

January 2006 VA audiological examination revealed that the 
examiner reviewed the claims file in conjunction with this 
examination.  The audiologist noted her lack of 
qualifications to render an opinion on conductive hearing 
loss.  Audiometric evaluation on the left ear revealed 
hearing thresholds of 45, 45, 70, 70, and 65, at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively, and of 65, 60, 75, 
90, and 85, at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Pure tone averages were 63 on the right and 78 
on the left.  Word recognition was 58 percent on the right 
and 0 percent on the left.  The examiner concluded that the 
data was most consistent with sensorineural impairment on the 
right ear and mixed impairment on the left.  

At further VA examination in April 2006, a VA physician noted 
the veteran's exposure to noise during service, and the lack 
of any exposure subsequent to service.  He also noted that in 
the past several years, the veteran had received middle ear 
fusions with pressure equalizers place in both ears.  Current 
examination revealed that the middle ear was dry bilaterally 
with some effusion on the left.  It was the examiner's 
opinion that the sensorineural component of the veteran's 
hearing loss was likely as not related to his military 
service whereas the conductive component was less likely 
related to military service.


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court"), has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155m 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385, 
discussed below, then operates to establish when a hearing 
loss can be service connected.  Hensley, 5 Vet. App. at 159.  

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

The Board has reviewed the evidence of record and turning 
first to the claim for service connection for a left leg 
disorder, the Board notes that it reflects a current 
diagnosis of DJD of the knees.  The Board therefore finds 
that the veteran suffers from a current disorder of the left 
knee.  

In addition, the Board and the January 2006 VA joints 
examiner will concede that the veteran sustained an injury to 
his left leg during in-service training, and that he 
subsequently developed a limp.

However, service medical records do not reflect any 
complaints or treatment of a left leg disorder during 
service, and the veteran denies any treatment in service 
following the period of one week after his injury.  

In addition, as has been clearly made plain to the veteran on 
multiple occasions over the history of this claim, in order 
to prevail on his claim, there must also be medical evidence 
linking a current left leg disorder to service, or in the 
case of DJD, to a period of one year following service, and 
the record does not contain such medical evidence.  In fact, 
the only competent medical opinion of record is squarely 
against any link between DJD of the left knee and service, on 
the basis that notwithstanding the veteran's limp, the 
bilateral nature of the disability, the use of a cane from 
side to side, and lack of significant findings on the left 
compared to the right indicated that the veteran's left knee 
symptoms were more likely than not related to systemic DJD 
and not related to the trauma in boot camp.

It should also be noted that the testimony and statements of 
the veteran and his spouse that seek to link current relevant 
symptoms or diagnoses to service are of minimal or no weight 
as the opinions of laypersons as to issues of causation are 
of little or not probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board further notes that there is no medical opinion 
evidence of record that contradicts the opinion of the 
January 2006 VA joints examiner.

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against a direct 
relationship between any current left leg disorder and 
service or a period of one year after service, and that this 
claim should therefore be denied.

On the other hand, the Board's review of the evidence 
relating to the veteran's claim for service connection for 
hearing loss reflects in-service complaints of ear, nose, or 
throat trouble, and the veteran's military occupation of 
radar mechanic is consistent with some exposure to noise from 
machinery such as the veteran described at the time of his 
hearing.    

In addition, the Board notes that the veteran's bilateral 
sensorineural hearing loss was related to his military 
service by the April 2006 VA examiner who specifically stated 
that the sensorineural component of the veteran's hearing 
loss was likely as not related to his military service.  (The 
conductive hearing loss, however, was not associated with 
service.)  The Board also does not agree with the conclusions 
reached by the RO with respect to its application of the 
rating tables for hearing impairment in this case, and notes 
that there is no competent medical opinion evidence that 
contradicts the opinion of the April 2006 VA examiner.  



ORDER

The claim for service connection for a sensorineural hearing 
loss is granted.

The claim for service connection for a left leg disorder is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


